Citation Nr: 0835107	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  06-16 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for lumbosacral strain.

2.  Entitlement to an evaluation in excess of 20 percent 
disabling for residuals of a left forearm fracture (left 
forearm disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In a December 2006 rating decision, the RO increased the 
evaluation of the veteran's service-connected left forearm 
disability from 10 percent disabling to 20 percent disabling, 
effective May 3, 2004, the date of the claim for an increased 
evaluation.  Because the increase in the evaluation of the 
veteran's left forearm disability does not represent the 
maximum rating available for the condition, the veteran's 
claim remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

The veteran appeared and testified at a personal hearing in 
July 2008 before the undersigned Veterans Law Judge.  A 
transcript of the hearing has been added to the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks entitlement to an evaluation in excess of 
20 percent disabling for lumbosacral strain and entitlement 
to an evaluation in excess of 20 percent disabling for 
residuals of a left forearm fracture.

In the veteran's testimony before the undersigned Veterans 
Law Judge in July 2008, the veteran indicated that he 
received recent medical treatment for his back condition at 
the VA Medical Center in Nashville, Tennessee.  The Board 
notes that no VA medical records from the VA Medical Center 
in Nashville, Tennessee have been associated with the claims 
folder and that no VA medical records from any VA Medical 
Center dated since January 2006 have been associated with the 
claims folder.

The Board notes that VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody.  
See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 
3.159(c)(1) (2007).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the United States Court of Appeals for Veterans 
Claims held that VA has constructive notice of VA generated 
documents that could reasonably be expected to be part of the 
record, and that such documents are thus constructively part 
of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  In light 
of the incomplete VA treatment records associated with the 
claims folder, the RO should attempt to obtain complete 
copies of the veteran's VA clinical records from the VA 
Medical Center in Nashville, Tennessee and all VA clinical 
records regarding the veteran's treatment dated since January 
2006.

The most recent VA examination evaluating the veteran's 
lumbosacral strain was performed in April 2008.  Since that 
time, the veteran reports that he has been treated for back 
symptoms by the VA Medical Center in Nashville, Tennessee.  
The new treatment for the veteran's back symptoms represents 
objective evidence of a worsening of the veteran's back 
condition.  As such, the Board has no discretion and must 
remand this matter to afford the veteran an opportunity to 
undergo a contemporaneous VA examination to assess the 
current nature, extent and severity of his lumbosacral strain 
disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

In March 2006 the RO issued a statement of the case (SOC) in 
regard to the veteran's claim of entitlement to an evaluation 
in excess of 20 percent disabling for residuals of a left 
forearm fracture.  In October 2007 the RO issued a 
supplemental statement of the case (SSOC) with regard to the 
same issue.  Subsequently, in April 2008 the veteran was 
afforded a VA examination with regard to the veteran's claim 
of entitlement to an evaluation in excess of 20 percent 
disabling for residuals of a left forearm fracture.  The 
veteran has not submitted a waiver of consideration by the 
agency of original jurisdiction, the RO.  The RO has not 
readjudicated the issue of entitlement to an evaluation in 
excess of 20 percent disabling for residuals of a left 
forearm fracture in light of the new evidence and has not 
issued a SSOC subsequent to its receipt.

As a result of the foregoing, the Board cannot consider the 
additional evidence without first remanding the case to the 
RO for initial consideration.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); 38 C.F.R. §§ 19.37, 20.1304 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with 
the claims file all VA treatment records 
pertaining to the veteran from the VA 
Medical Center in Nashville, Tennessee.

2.  Attempt to obtain and associate with 
the claims file all VA treatment records 
pertaining to the veteran dated since 
January 2006.  Any additional pertinent 
records identified by the veteran during 
the course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the 
veteran, and associated with the claims 
file.

3.  After associating with the claims 
folder any pertinent outstanding records, 
schedule the veteran for an appropriate 
VA examination to determine the nature, 
extent and severity of his lumbosacral 
strain disability.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated tests, 
including range of motion studies, should 
be performed.  The examiner should 
express the findings of range of motion 
studies in degrees and in relation to 
normal range of motion, and should fully 
describe any pain, weakened movement, 
excess fatigability, and incoordination 
present.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of the affected joint.  
The examiner should report all orthopedic 
and neurological impairment and state 
whether the veteran has disc pathology.  
The examiner should set forth a complete 
rationale for all conclusions in a 
report.

4.  Thereafter, readjudicate the 
veteran's claims.  If any benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and allowed an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




